1. The writ of error being predicated on a judgment denying a motion to set aside a previous judgment foreclosing a mortgage, which motion alleged as the grounds thereof matters of fact not *198appearing on the face of the record, and error being assigned substantially in these terms: “ The court erred in rendering said judgment and in not adjudicating that said judgment of foreclosure be set aside and that the mortgagor be allowed to file his ■ defence to said foreclosure proceedings as provided by law,” and no distinct point or question of law for adjudication apart from the particular facts involved in the evidence being raised or presented by the bill of exceptions, and no brief of the evidence * being brought up either in the bill of exceptions or in the transcript of the record, the case has not been brought to this court in the mode prescribed by the act of November 11th, 1889. There ■ is consequently nothing by which to test and determine the-assignments of error, or on which a judgment of reversal could be based.2. The evidence introduced at the hearing below consisting of numer- ■ ous writings such as affidavits, petitions or motions and orders-thereon, and the same not having been briefed or abstracted nor any attempt having been made to prepare a brief as distinguished from the evidence in full, and a large proportion of the contents ■ of the papers being utterly immaterial, the act above referred to is no more complied with by bringing up such a medley of material and immaterial matter than it would have been by omitting the evidence altogether. Ryan v. Kingsbery, 88 Ga. 361; Harris v. McArthur, 90 Ga. 216, 15 S. E. Rep. 758; Farmers Alliance Ex-change v. Crown Cotton Mitts, ante, 178; Cooper v. Whaley, 90 Ga. 285, 15 S. E. Rep. 824; Stubbs v. The- State, 86 Ga. 773.3. There being a motion to dismiss the writ of error for want of a-brief of evidence, the motion is granted.
Writ of error dismissed.